  Case
  Case1:19-cv-00986-RDM
       1:19-cv-00986-RDM Document
                         Document12
                                  6 Filed
                                    Filed04/10/19
                                          04/22/19 Page
                                                   Page11of
                                                         of63




                        



                                                  19-cv-00986-RDM




                  0122340ÿ64ÿ7ÿ8696
ÿ78634




04/10/2019                                   /s/ Elizabeth A. Fernandez
Case 1:19-cv-00986-RDM Document 12 Filed 04/22/19 Page 2 of 3
Case 1:19-cv-00986-RDM Document 12 Filed 04/22/19 Page 3 of 3
